Citation Nr: 1816686	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral sensorineural hearing loss.

2. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the denials of service connection for bilateral sensorineural hearing loss and tinnitus claims.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran initially requested and was scheduled for a videoconference hearing on May 15, 2017.  However, he was listed as a "no-show" and has not requested that his hearing be rescheduled.  As such, the Board finds that the request for a hearing has been withdrawn.


FINDINGS OF FACT

1. In an April 2008 rating decision, the RO denied service connection for bilateral sensorineural hearing loss and tinnitus; the Veteran did not initiate an appeal of that decision within one year of notification.

2. Evidence received since the April 2008 denial is cumulative or redundant of evidence previously of record, and does not relate to unestablished facts necessary to substantiate the claims of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.



CONCLUSIONS OF LAW

1. The April 2008 rating decision that denied entitlement to service connection for bilateral sensorineural hearing loss and tinnitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2. The criteria for reopening a claim of entitlement to service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for reopening a claim of entitlement to service connection for tinnitus have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

I. New and Material Evidence

Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1100 (2017).  

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C. § 7105 (b)(1) (2012); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2017).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2017).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C. § 7105 (b); 38 C.F.R. § 20.201 (2017).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C. § 7105 (c) (2012). 

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Prior to filing the current claims for entitlement to service connection for bilateral sensorineural hearing loss and tinnitus, the AOJ previously denied the claims in an April 2008 rating decision on the basis of no nexus to service, to include aggravation.  Specifically, the RO found that the Veteran's hearing loss condition pre-existed service and there was no evidence of aggravation.  Tinnitus was denied on the basis of no nexus.  The Veteran was notified of the denial, as well as his procedural and appellate rights in a letter that same month, but he did not appeal nor was new and material evidence received during the applicable time period.

Thus, this rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  New and material evidence is therefore required to reopen the claims of service connection for hearing loss and tinnitus.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Veteran's request to reopen his claims of service connection for hearing loss and tinnitus was received in November 2011.  See November 2011 VA Form 21-526b.  In a January 2012 Statement in Support of Claim, he reported noise exposure from engine and boiler rooms during service.  He also reported infrequent use of hearing protection during service.

Evidence received since the April 2008 denial consists of VA treatment records and the Veteran's statements.  In September 2011, the Veteran had an audiology consultation that noted his hearing had worsened since his last examination in April 2008.  As for tinnitus, he reported intermittent high pitched tinnitus that interferes with his ability to sleep.  A diagnosis of sensorineural hearing loss was provided and hearing aids were recommended.  Additional VA treatment records list a past medical history of sensorineural hearing loss and tinnitus.

In his May 2012 Notice of Disagreement, the Veteran reported tinnitus symptoms of constant or intermittent "roaring, buzzing, hissing, humming, whistling, or sizzling".  He also reported that tinnitus can be associated with hearing loss or loud noise exposure.   In a May 2012 Statement in Support of Claim, he stated his disbelief that his hearing loss condition pre-existed service.

The Board finds that all of this evidence is "new" as it has not been previously considered.  However, after review, the Board determines that none of it is "material" to an unestablished fact necessary to support the Veteran's claims - a nexus to service or aggravation.  That is, the evidence received since the April 2008 determination does not provide competent and probative evidence to support the Veteran's contentions that his hearing loss and tinnitus disabilities were caused by service.  The newly added VA treatment records merely continue to show current diagnoses of sensorineural hearing loss and tinnitus.  As for the Veteran's statements, they are a recitation of information previously before the RO.  See April 2008 VA Examination Report.

Thus, the additional evidence does not raise a reasonable possibility that the Veteran's hearing loss and tinnitus were caused or aggravated by his service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence to reopen the claims for service connection for bilateral sensorineural hearing loss and tinnitus has not been received.  As such, the requirements for reopening the claims are not met.









(CONTINUED ON NEXT PAGE)

ORDER

The application to reopen the previously denied claim of service connection for bilateral sensorineural hearing loss is denied.

The application to reopen the previously denied claim of service connection for tinnitus is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


